

116 HR 3054 IH: DSH Cuts Delay Act of 2019
U.S. House of Representatives
2019-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3054IN THE HOUSE OF REPRESENTATIVESJune 3, 2019Mr. Olson introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to modify the reductions in Medicaid DSH allotments.
	
 1.Short titleThis Act may be cited as the DSH Cuts Delay Act of 2019. 2.Modification of reductions in Medicaid DSH allotmentsSection 1923(f)(7)(A) of the Social Security Act (42 U.S.C. 1396r–4(f)(7)(A)) is amended—
 (1)in clause (i), in the matter preceding subclause (I), by striking 2020 and inserting 2022; and (2)in clause (ii), by striking equal to and all that follows through the period and inserting equal to $8,000,000,000 for each of fiscal years 2022 through 2025..
			